Exhibit 10.1

 



DEED OF AMENDMENT

Dated: 28 March 2020

 

By and Among:

 

(1)Citibank Europe plc (the “Bank”);

 

(2)AXIS Specialty Limited (“ASL”);

 

(3)AXIS Re SE (formerly, AXIS Re Limited);

 

(4)AXIS Specialty Europe SE (formerly, AXIS Specialty Europe Limited);

 

(5)AXIS Insurance Company;

 

(6)AXIS Surplus Insurance Company; and

 

(7)AXIS Reinsurance Company

 

(parties (2), (3), (4), (5), (6) and (7) together known as the “Companies”).

 

Re: Committed Facility Letter – Facility Number 2

 

1. Background

 

1.1        On 27 March 2017 a Committed Facility Letter – Facility Number 2 was
entered into by and among the Bank and the Companies, as amended on 28 March
2018 and on 28 March 2019 (the “Committed Facility Number 2 Letter”).

 

1.2        The Parties have agreed to certain further amendments to the
Committed Facility Number 2 Letter as detailed in this Deed.

 

1.3        The terms and expressions defined in the Committed Facility Number 2
Letter shall have the same meanings when used in this Deed unless otherwise
indicated.

 

1.4        The parties to this Deed hereby agree that from the Effective Date
(as defined below) the rights and obligations of the parties under the Committed
Facility Number 2 Letter and the terms of the Committed Facility Number 2 Letter
shall be amended as set out below.

 

2. Effective Date

 

The following amendments shall take effect on and from 31 March 2020 (“Effective
Date”).

 

3. Amendments

 

With effect from the Effective Date, the following amendments shall be made to
the Committed Facility Number 2 Letter:

 

Paragraph 5.2 (c) of the Committed Facility Number 2 Letter shall be deleted in
its entirety and replaced with the following:

 



1 

 

 

“(c) The tenor of the Credit extends beyond 31st March 2022;

 

The Bank may, in its sole discretion consider applications for Credits that are
outside the terms of this Letter. Any such requests will be considered on a
case-by-case basis and will be subject to the terms of any Facility Documents
then existing.”

 

4. Costs and expenses

 

Each party to this Deed shall bear its own costs and expenses in relation to the
amendments agreed pursuant to the terms of this Deed.

 

5. Affirmation and acceptance

 

5.1        With effect from the Effective Date, the terms and conditions of the
Committed Facility Number 2 Letter shall be read and construed by reference to
this Deed and all references to the Committed Facility Number 2 Letter shall be
deemed to incorporate the relevant amendments contained within this Deed and all
references in the Committed Facility Number 2 Letter to “this Committed Facility
Letter” shall with effect from the Effective Date be references to the Committed
Facility Number 2 Letter as amended by this Deed.

 

5.2        In the event of any conflict between the terms of this Deed and this
Committed Facility Number 2 Letter, the terms of this Deed shall prevail.

 

5.3        For the avoidance of doubt, except as amended by the terms of this
Deed, all of the terms and conditions of the Committed Facility Number 2 Letter
shall continue to apply and remain in full force and effect.

 

5.4        The Companies shall, at the request of Bank, do all such acts
necessary or desirable to give effect to the amendments effected or to be
effected pursuant to the terms of this Deed.

 

6. Continuation of Security

 

The parties agree that, on and after the Effective Date:

 

(i)The Pledge Agreement dated 14 May 2010, as amended from time to time, most
recently on 27 March 2017, between ASL and the Bank and any security granted
under it shall continue in full force and effect;    

(ii)The Collateral Account Control Agreement dated 19 May 2015 between ASL and
Bank shall continue in full force and effect;

 

and that such Pledge Agreement and any security pledged thereunder extend to the
Committed Facility Number 2 Letter, as amended pursuant to this Deed.

 

7. Counterparts

 

This Deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a Deed notwithstanding
it is signed under hand by Bank.

2 

 

 

8. Third party rights

 

No person shall have any right to enforce any provision of this Deed under the
Contracts (Rights of Third Parties) Act 1999.

 

9. Governing law

 

This Deed (and any non-contractual obligation, dispute, controversy, proceedings
or claim of whatever nature arising out of it or in any way relating to this
Deed or its formation) shall be governed by and construed in accordance with
English law.

 

[Signatures follow]

 

3 

 

 

Signatories to the Deed of Amendment

 

 



EXECUTED AS A DEED BY AXIS Specialty Signed: /s/ Peter J. Vogt Limited (“ASL”)
Name: Peter J. Vogt Acting by a director Title:  Director In the presence of
Signature of Witness: /s/ Marilyn A. Kolk   Name of Witness: Marilyn A. Kolk  
Address: 1211 Ave of Americas      New York, NY 10036



 

 



EXECUTED AS A DEED BY AXIS Re SE (formerly Signed: /s/ Timothy Hennessy AXIS Re
Limited) Name: Timothy Hennessy Acting by a director Title: Director In the
presence of Signature of Witness: /s/ Sheena Hennessy   Name of Witness: Sheena
Hennessy   Address: 69 Park Ave., Dublin, Irl



 

 

EXECUTED AS A DEED BY AXIS Specialty Signed: /s/ Timothy Hennessy Europe SE
(formerly, AXIS Specialty Europe Limited) Name: Timothy Hennessy Acting by a
director Title: Director In the presence of Signature of Witness: /s/ Sheena
Hennessy   Name of Witness: Sheena Hennessy   Address: 69 Park Ave., Dublin, Irl

 

 

EXECUTED AS A DEED BY AXIS Insurance Signed: /s/ Andrew M. Weissert Company     
Name: Andrew M. Weissert Acting by a director Title: Director In the presence of
Signature of Witness: /s/ Brenda Reese   Name of Witness:  Brenda Reese  
Address: 10000 Avalon Blvd.       Alpharetta, GA 30009

 

 



EXECUTED AS A DEED BY AXIS Surplus Signed: /s/ Andrew M. Weissert Insurance
Company Name: Andrew M. Weissert Acting by a director Title: Director In the
presence of Signature of Witness: /s/ Brenda Reese   Name of Witness: Brenda
Reese   Address: 10000 Avalon Blvd.       Alpharetta, GA 30009

 

 



EXECUTED AS A DEED BY AXIS Reinsurance Signed: /s/ Andrew M. Weissert Company
Name: Andrew M. Weissert Acting by a director Title: Director In the presence of
Signature of Witness: /s/ Brenda Reese   Name of Witness: Brenda Reese  
Address: 10000 Avalon Blvd.       Alpharetta, GA 30009






 



4 

 

 

WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF BANK:

  

 

By: /s/ Niall Tuckey

Name: Niall Tuckey

Title: Director

 



5 

 

 